Citation Nr: 0822095	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-12 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1990 to August 1990 as well as active duty 
for training (ACDUTRA) in the Army Reserves from May 29, 1993 
to June 19, 1993.  The veteran reportedly had 6 years of 
service in the Army and Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim.

In November 2006, the Board remanded the issue on appeal for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

An April 2007 VA examination report raises an issue of 
entitlement to service connection for compression fracture of 
T12.  As this claim has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDING OF FACT

There is no competent evidence of a nexus between a current 
low back disability and service, to include the period of 
ACDUTRA, to include manifestations of arthritis to a 
compensable degree within one year following discharge from 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a March 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, and what information and evidence will be 
obtained by VA.  This letter did not inform him of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations; 
however, the Board finds that the veteran has not been 
prejudiced by this for two reasons.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  One, no new disorder is being service 
connected and thus neither an evaluation nor effective date 
are being assigned.  Two, the veteran received notification 
of how disability evaluations and effective dates are 
assigned in a November 2006 letter, and the claim was 
readjudicated in an October 2007 supplemental statement of 
the case.  

The Board finds that all necessary development has been 
accomplished.  VA attempted to obtain all service treatment 
records identified by the veteran.  It obtained the records 
relied upon by the Social Security Administration in awarding 
the veteran disability benefits.  VA also provided an 
examination in connection with the claim.  When the Board 
remanded the issue for a VA examination, it specifically 
requested that the veteran provide VA with the names and 
addresses of all medical providers who had treated him for 
his low back disability.  In November 2006, the Appeals 
Management Center (AMC) wrote to the veteran asking for this 
information.  It sent a follow-up letter in January 2007.  
The veteran did not respond.  

It must be noted that when the AMC sent the veteran the 
supplemental statement of the case in October 2007, it came 
back as undeliverable with no forwarding address.  The 
supplemental statement of the case was sent to the last known 
address of record, and there is no correspondence from the 
veteran or his representative to show that the veteran had 
moved.  Therefore, the Board finds that VA has properly 
informed the veteran of its determination in the October 2007 
supplemental statement of the case.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

The veteran contends that he has a low back disability, which 
began in service from an injury he sustained in Germany.  At 
an October 2004 hearing before a Decision Review Officer, the 
veteran testified he had not had any back injuries prior to 
entering service.  He stated that while stationed in Germany, 
he was working on diesel engines that were stored in crates 
and one of the crates fell over towards him.  He described 
preventing the crate from landing on another person by 
holding it up, which was when he felt a "bolt of lightening 
going up" his spine.  The veteran stated the pain was 
"excruciating."  He denied receiving any additional 
treatment for his back at that time (he had been stationed 
there one month).  The veteran stated he was still in pain 
upon returning from Germany, and that he went to see his 
private physician and was diagnosed with muscle spasms.  He 
denied having any back injury following his discharge from 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for low back disability.  The 
service treatment records verify that the veteran complained 
of low back pain in June 1993, which was why the Board found 
it necessary to remand the claim for a medical opinion.  A VA 
examination was conducted in April 2007.  The examiner 
reviewed the record and determined that it was less likely as 
not that the current low back disability was related to the 
June 1993 injury in Germany.  He stated that the June 1993 
service treatment record did not show any severe back pain in 
the days following the injury.  He added that an acute 
herniated disc would have shown much more pain and disability 
three days following such an injury.  Finally, he noted that 
there were no radicular signs or symptoms documented.  There 
is no competent evidence to refute this medical opinion.

Further supporting this physician's opinion is the fact that 
in an August 1993 report of medical history completed by the 
veteran, he denied having a history of "recurrent back 
pain."  There is no competent evidence that arthritis was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  In the veteran's 
application for Social Security Administration disability 
benefits for back pain, when asked when his disability first 
bothered him, he stated October 1995.  This essentially 
coincides with an October 1996 private medical record, which 
indicated the veteran had injured his back eight months 
prior.  The October 1996 record shows he was diagnosed with 
mechanical low back pain, and that is the first showing of 
arthritis in the lumbar spine.  1998 private medical records 
show the veteran reported his back problems had begun three 
years prior.  All of these records show that the veteran's 
chronic low back disability began after his discharge from 
service.

While the veteran has attributed his current low back 
disability to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
 
For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for low back disability, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for a low back disability is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


